UNPUBLISHED


                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                               No. 11-1979


YVONNE NELSON; D. N.; D. N,

                  Plaintiffs - Appellants,

            v.

DEPARTMENT OF SOCIAL SERVICES, City of Conway; EMPLOYMENT
SECURITY COMMISSION; HORRY COUNTY SCHOOLS; HORRY COUNTY POLICE
DEPARTMENT;   HORRY  GEORGETOWN   TECHNICAL  COLLEGE;  HOUSING
AUTHORITIES; SOCIAL SECURITY ADMINISTRATION; WACCAMAW MENTAL
HEALTH DEPARTMENT,

                  Defendants – Appellees,

            and

MEDICAID,

                  Defendant.




Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cv-03119-RBH)



Submitted:   February 9, 2012                Decided:   February 13, 2012



Before WILKINSON, AGEE, and FLOYD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Yvonne Nelson, D.N., D.N., Appellants Pro Se. Andrew Lindemann,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina; John Betts
McCutcheon, Jr., Lisa Arlene Thomas, THOMPSON & HENRY, PA,
Conway, South Carolina; Kimberly Kelley Blackburn, Kenneth
Lendren Childs, Allen Dean Smith, CHILDS & HALLIGAN, Columbia,
South Carolina; Christie Valerie Newman, Assistant United States
Attorney, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Yvonne Nelson and her two minor children appeal the

district       court’s   order    accepting      the   recommendation      of    the

magistrate judge and granting the Defendants’ motions to dismiss

the   complaint.         We    have     reviewed   the     record   and   find   no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.             Nelson v. Dep’t of Soc. Servs., No.

4:10-cv-03119-RBH (D.S.C. filed Aug. 25, 2011; entered Aug. 26,

2011).     We deny Nelson’s motion for settlement and motion for

explanation as moot.           We dispense with oral argument because the

facts    and    legal    contentions      are   adequately    presented    in    the

materials      before    the    court    and    argument    would   not   aid    the

decisional process.



                                                                          AFFIRMED




                                           3